TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00295-CV




Marc Saenz, Shannon Saenz, and Armendina Saenz, Appellants

v.

Mark Anthony Labate, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-09-002198, HONORABLE JOSEPH H. HART, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 
                        The clerk’s record in this appeal was due in this Court on June 24, 2010.  On
September 2, 2010, appellants were notified that no clerk’s record had been filed due to their failure
to pay or make arrangements to pay the district clerk’s fee for preparing the clerk’s record.  The
notice requested that appellants make arrangements for the clerk’s record and submit a status report
regarding this appeal by September 13, 2010.  Appellants have not filed a status report or otherwise
responded to this Court’s notice.
                        If the trial court clerk fails to file the clerk’s record due to appellants’ failure to pay
or make arrangements to pay the clerk’s fee for preparing the record, the appellate court may dismiss
the appeal for want of prosecution unless the appellants were entitled to proceed without payment
of costs.  Tex. R. App. P. 37.3(b).  Because appellants have failed to pay or make arrangements to
pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.
 
 
 
                                                                        __________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Prosecution
Filed:   November 19, 2010